DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11-15, and 17-20 are pending.
Claims 2, 10, and  16 are cancelled.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection

Claim Objections
Claim 5 is objected to because of the following informalities:  “an IMD drift condition” cannot be moved or rotated; only an IMD can be moved or rotated.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  “… configured to avoid[s] comparing …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 13, and all dependent claims therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to: the state of the prior art, the breadth of the claims, the level of one of ordinary skill, the amount of direction provided by the inventor, the level of predictability in the art, the nature of the invention, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Independent claims 1, 5, 13, and all dependent claims thereof recite “determining when the IMD shifts within a subcutaneous implant region based on the device location information …  and based on the determination of the IMD shift;” (claims 1 and 13); “… declaring a IMD drift condition is moved or rotated,” (claim 5).
The breadth of the claims is not commensurate with the written description which does not provide adequate disclosure, direction, and guidance to those with ordinary skill in the art to make and use the invention without undue experimentation.
 	The Instant Specification teaches that acceleration signatures are used to determine changes in patient body posture, e.g., [0042], [0052].  The Instant Specification seems to suggest that the shifts in IMD location can also be detected by acceleration signatures.  See, e.g., [0040].  However, the relevant portions of the Instant Specification (e.g., [0004], [0035], [0067]-[0050], [0132]) does not suggest or teach how to distinguish changes in patient body posture from shifts in IMD position/orientation.
In view of the state of the prior art and the lack of guidance in the specification regarding how to distinguish changes in patient posture from shifts in IMD position and orientation, one skilled in the art would not be able to make and use the invention as currently claimed without further undue experimentation.  Therefore, the foregoing Wands factors strongly support the conclusion that the specification fails to teach one of ordinary skill in the art how to make and use the claimed invention, in its full scope, without undue experimentation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792